Title: To Thomas Jefferson from John Boanson, 25 July 1804
From: Boanson, John
To: Jefferson, Thomas


               
                  
                     Thos Jefferson
                  
                  Manchester 25th July 7th. Month. 1804. Old England
               
               I have had a struggle on the propriety of addressing thee but a reflection of thy very Amiable & Virtuous Character which is admired by all persons even Here has remov’d my Doubts—Thou wilt find by the enclos’d, that I am a near Relation of Colo. Pickering, whom I expect thou may personally know, at least have heard of, for his services I expect were not kept a Secret to the Cause of Freedom as it is important to me that this letter shou’d find a way to the hand of my Relation Col Pickering I have taken this liberty to request of thee to forward the same to him after reading it & Sealing it up which favor shall not be forgot by thy unknown friend and sincere admirer
               
                  
                     John Boanson
                  
               
            